Exhibit 10.1

Lehman Brothers Holdings Inc.

 

Merrill Lynch Capital Corporation

Lehman Brothers Commercial Bank

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Lehman Commercial Paper Inc.

 

4 World Financial Center

Lehman Brothers Inc.

 

North Tower

745 Seventh Avenue

 

250 Vesey Street

New York, New York 10019

 

New York, New York 10080

 

July 9, 2007

COMMITMENT LETTER

PERSONAL AND CONFIDENTIAL

The Home Depot, Inc.
2455 Paces Ferry Road N.W.
Atlanta, Georgia 30339

Attention:

 

Carol B. Tomé

 

 

Chief Financial Officer and

 

 

  Executive Vice President-Corporate Services

 

Ladies and Gentlemen:

This commitment letter agreement (together with all exhibits and schedules
hereto, the “Commitment Letter”) will confirm the understanding and agreement
among Lehman Brothers Commercial Bank (together with its designated affiliates,
“LBCB”), Lehman Brothers Holdings Inc. (together with its designated affiliates,
“LBHI”), Lehman Commercial Paper Inc. (“LCPI” and together with LBCB and LBHI,
the “Lehman Lenders”), Lehman Brothers Inc. (“Lehman Brothers” and together with
the Lehman Lenders, “Lehman”), Merrill Lynch Capital Corporation (“MLCC”) and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S” and together with
MLCC, “Merrill Lynch”), The Home Depot, Inc., a Delaware corporation (the
“Company”), in connection with the proposed financing for the acquisition of up
to 250 million shares of its common stock pursuant to the offer to purchase (the
“Offer to Purchase”) (as such amount may be increased as provided therein) dated
on or about the date hereof (the “Share Repurchase”) and to provide support for
the issuance by the Company of commercial paper in connection with such Share
Repurchase.  For purposes of this Commitment Letter, the Lehman Lenders, Lehman
Brothers, MLCC and MLPF&S are collectively referred to as “we”, “us” or the
“Agents”.  The entering into and borrowings under the Credit Facility (as
defined below) by the parties herein described, the Share Repurchase and the
payment of any related fees and expenses are herein collectively referred to as
the “Transactions”.  The date on which the parties enter into definitive
documentation governing the Credit Facility (as defined below) is referred to as
the “Closing Date.”

You have advised us that the total funds needed to finance the Transactions
(including fees and expenses) will be provided from up to $10.0 billion from
(i) the issuance of commercial paper by the Company and/or (ii) direct
borrowings by the Company under a Revolving Facility (the “Credit Facility”)
among the Company, the Lehman Lenders, MLCC and the financial institutions party
thereto.


1.             THE COMMITMENTS.


(A)           YOU HAVE REQUESTED THAT EACH OF (I) THE LEHMAN LENDERS AND
(II) MLCC, SEVERALLY AND NOT JOINTLY, (COLLECTIVELY WITH EACH OTHER ENTITY THAT
BECOMES A LENDER UNDER THE CREDIT FACILITY, THE “LENDERS”) COMMIT TO PROVIDE 50%
EACH OF THE ENTIRE AMOUNT OF THE CREDIT FACILITY UPON THE TERMS


--------------------------------------------------------------------------------



AND SUBJECT TO THE CONDITIONS SET FORTH OR REFERRED TO IN THIS COMMITMENT LETTER
AND IN THE SUMMARY OF TERMS OF CREDIT FACILITY ATTACHED HERETO AS EXHIBIT A (THE
“TERM SHEET”).


(B)           BASED ON THE FOREGOING, EACH OF (I) THE LEHMAN LENDERS AND
(II) MLCC IS PLEASED TO CONFIRM BY THIS COMMITMENT LETTER ITS SEVERAL COMMITMENT
TO YOU (THE “COMMITMENT”), TO PROVIDE OR CAUSE ONE OR MORE OF ITS AFFILIATES TO
EACH PROVIDE 50% OF THE ENTIRE AMOUNT OF THE CREDIT FACILITY.


(C)           IT IS AGREED THAT LEHMAN BROTHERS AND MLPF&S (EACH AN “ARRANGER”
AND TOGETHER THE “ARRANGERS”) WILL ACT AS THE SOLE BOOK-RUNNERS AND SOLE
ARRANGERS FOR THE CREDIT FACILITY, THAT LCPI (OR ITS DESIGNATED AFFILIATE) WILL
ACT AS THE SOLE AND EXCLUSIVE ADMINISTRATIVE AGENT (ACTING IN SUCH ROLE, THE
“ADMINISTRATIVE AGENT”) FOR THE CREDIT FACILITY, AND MLCC WILL ACT AS THE SOLE
AND EXCLUSIVE SYNDICATION AGENT (ACTING IN SUCH ROLE, THE “SYNDICATION AGENT”)
FOR THE CREDIT FACILITY.  EACH OF THE ARRANGERS, THE ADMINISTRATIVE AGENT, AND
THE SYNDICATION AGENT WILL HAVE THE RIGHTS AND AUTHORITY CUSTOMARILY GIVEN TO
FINANCIAL INSTITUTIONS IN SUCH ROLES, BUT WILL HAVE NO DUTIES OTHER THAN THOSE
EXPRESSLY SET FORTH HEREIN.  YOU AGREE THAT NO OTHER AGENTS, CO-AGENTS,
ARRANGERS OR BOOK-RUNNERS WILL BE APPOINTED, NO OTHER TITLES WILL BE AWARDED,
AND NO COMPENSATION (OTHER THAN THAT EXPRESSLY CONTEMPLATED BY THE TERM SHEET OR
THE FEE LETTER REFERRED TO BELOW) WILL BE PAID, IN CONNECTION WITH THE CREDIT
FACILITY UNLESS YOU AND WE SO AGREE.


(D)           THE COMMITMENTS AND AGREEMENTS OF EACH OF THE LEHMAN LENDERS, MLCC
AND THE ARRANGERS DESCRIBED HEREIN ARE SUBJECT TO (I) THERE NOT HAVING OCCURRED
ANY EVENT, DEVELOPMENT OR CIRCUMSTANCE SINCE JANUARY 28, 2007 THAT HAS CAUSED OR
WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CONDITION OR MATERIAL
ADVERSE CHANGE IN OR AFFECTING (A) THE FINANCIAL CONDITION, OPERATIONS, BUSINESS
OR PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT AS
PREVIOUSLY DISCLOSED IN THE COMPANY’S PUBLIC FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION OR (B) THE VALIDITY OR ENFORCEABILITY OF ANY OF THE CREDIT
DOCUMENTATION (AS DEFINED IN THE TERM SHEET) OR THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS THEREUNDER, (II) ANY INFORMATION OR OTHER
MATTER DISCLOSED TO THE ARRANGERS PRIOR TO THE DATE HEREOF IN CONNECTION WITH
THE TRANSACTIONS NOT PROVING TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AT THE TIME SUCH INFORMATION OR OTHER MATTER WAS DISCLOSED TO THE
ARRANGERS, (III) THERE NOT HAVING OCCURRED A MATERIAL DISRUPTION OR MATERIAL
ADVERSE CHANGE IN THE FINANCIAL, BANKING (INCLUDING THE BANK LOAN SYNDICATION
MARKET) OR CAPITAL MARKETS THAT IS REASONABLY EXPECTED TO MATERIALLY IMPAIR THE
SYNDICATION OF THE CREDIT FACILITY OR THE SALE OR PLACEMENT OF INVESTMENT GRADE,
SENIOR UNSECURED CORPORATE DEBT SECURITIES AND (IV) THE OTHER CONDITIONS SET
FORTH BELOW OR REFERRED TO IN THE FUNDING CONDITIONS ATTACHED HERETO AS EXHIBIT
B.


2.             FEES AND EXPENSES.  IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS COMMITMENT LETTER BY EACH OF THE LEHMAN LENDERS AND MLCC AS A
LENDER, YOU AGREE TO PAY THE FEES AND EXPENSES SET FORTH IN ANNEX A-I TO THE
TERM SHEET AND IN THE FEE LETTER DATED THE DATE HEREOF (THE “FEE LETTER”) AS AND
WHEN PAYABLE IN ACCORDANCE WITH THE TERMS THEREOF.


3.             INDEMNIFICATION.


(A)           THE COMPANY HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS EACH OF
THE LEHMAN LENDERS, LEHMAN BROTHERS, MLCC, MLPF&S, THE OTHER LENDERS AND EACH OF
THEIR RESPECTIVE AFFILIATES AND ALL THEIR RESPECTIVE OFFICERS, DIRECTORS,
PARTNERS, TRUSTEES, EMPLOYEES, CONTROLLING PERSONS AND AGENTS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES TO WHICH ANY INDEMNIFIED PERSON MAY BECOME SUBJECT ARISING OUT OF OR
IN CONNECTION WITH THIS COMMITMENT LETTER, THE CREDIT FACILITY, THE USE OF THE
PROCEEDS THEREFROM, ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
COMMITMENT LETTER OR ANY OTHER TRANSACTION RELATED THERETO OR ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING (EACH A
“CLAIM” AND COLLECTIVELY THE “CLAIMS”), REGARDLESS

2


--------------------------------------------------------------------------------



OF WHETHER ANY INDEMNIFIED PERSON IS A PARTY THERETO, AND TO REIMBURSE EACH
INDEMNIFIED PERSON PROMPTLY UPON DEMAND FOR ALL REASONABLE LEGAL AND OTHER
EXPENSES REASONABLY INCURRED BY IT IN CONNECTION WITH INVESTIGATING, PREPARING
TO DEFEND OR DEFENDING, OR PROVIDING EVIDENCE IN OR PREPARING TO SERVE OR
SERVING AS A WITNESS WITH RESPECT TO, ANY LAWSUIT, INVESTIGATION, CLAIM OR OTHER
PROCEEDING RELATING TO ANY OF THE FOREGOING (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH THE ENFORCEMENT OF THE INDEMNIFICATION OBLIGATIONS SET FORTH
HEREIN); PROVIDED, HOWEVER, THAT NO INDEMNIFIED PERSON WILL BE ENTITLED TO
INDEMNITY HEREUNDER IN RESPECT OF ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE
TO THE EXTENT SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE RESULTS FROM (I)
THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED PERSON, (II) ANY
MATERIAL BREACH BY SUCH INDEMNIFIED PERSON OF ITS REPRESENTATIONS OR OBLIGATIONS
UNDER THIS COMMITMENT LETTER OR (III) THE VIOLATION BY SUCH INDEMNIFIED PERSON
OF ANY LAW, RULE OR REGULATION BINDING UPON SUCH INDEMNIFIED PERSON (THE MATTERS
SET FORTH IN THE FOREGOING CLAUSES (I) THROUGH (III) BEING COLLECTIVELY REFERRED
TO AS THE “INDEMNITY EXCLUSIONS”).  IN NO EVENT WILL ANY INDEMNIFIED PERSON BE
LIABLE ON ANY THEORY OF LIABILITY FOR INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES, LOST PROFITS OR PUNITIVE DAMAGES AS A RESULT OF ANY FAILURE TO FUND THE
CREDIT FACILITY OR OTHERWISE IN CONNECTION WITH THE CREDIT FACILITY.  NO
INDEMNIFIED PERSON WILL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNAUTHORIZED PERSONS OF INFORMATION, PROJECTIONS OR OTHER MATERIALS SENT THROUGH
ELECTRONIC, TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS THAT
ARE INTERCEPTED BY UNAUTHORIZED PERSONS, EXCEPT TO THE EXTENT SUCH USE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON.


(B)           THE COMPANY FURTHER AGREES THAT, WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH OF LEHMAN AND MERRILL LYNCH, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD, IT WILL NOT ENTER INTO ANY SETTLEMENT OF A LAWSUIT, CLAIM OR OTHER
PROCEEDING AGAINST ANY INDEMNIFIED PERSON ARISING OUT OF THIS COMMITMENT LETTER
OR THE TRANSACTIONS UNLESS SUCH SETTLEMENT INCLUDES AN EXPLICIT AND
UNCONDITIONAL RELEASE FROM THE PARTY BRINGING SUCH LAWSUIT, CLAIM OR OTHER
PROCEEDING OF SUCH INDEMNIFIED PERSON.


(C)           IN CASE ANY ACTION OR PROCEEDING IS INSTITUTED INVOLVING ANY
INDEMNIFIED PERSON FOR WHICH INDEMNIFICATION IS TO BE SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PERSON, THEN SUCH INDEMNIFIED PERSON WILL PROMPTLY NOTIFY THE
COMPANY OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT
THE FAILURE SO TO NOTIFY THE COMPANY WILL NOT RELIEVE THE COMPANY FROM ANY
LIABILITY THAT THEY MAY HAVE TO SUCH INDEMNIFIED PERSON PURSUANT TO THIS SECTION
3 OR FROM ANY LIABILITY THAT THEY MAY HAVE TO SUCH INDEMNIFIED PERSON OTHER THAN
PURSUANT TO THIS SECTION 3.  NOTWITHSTANDING THE ABOVE, FOLLOWING SUCH
NOTIFICATION, THE COMPANY MAY ELECT IN WRITING TO ASSUME THE DEFENSE OF SUCH
ACTION OR PROCEEDING, AND, UPON SUCH ELECTION, THEY WILL NOT BE LIABLE FOR ANY
LEGAL COSTS SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PERSON (OTHER THAN
REASONABLE COSTS OF INVESTIGATION AND PROVIDING EVIDENCE) IN CONNECTION
THEREWITH, UNLESS (I) THEY HAVE FAILED TO PROVIDE COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PERSON IN A TIMELY MANNER, (II) COUNSEL
PROVIDED BY THE COMPANY REASONABLY DETERMINES THAT ITS REPRESENTATION OF SUCH
INDEMNIFIED PERSON WOULD PRESENT IT WITH A CONFLICT OF INTEREST OR (III) THE
INDEMNIFIED PERSON REASONABLY DETERMINES THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO
THE COMPANY.  IN CONNECTION WITH ANY ONE ACTION OR PROCEEDING, THE COMPANY WILL
NOT BE RESPONSIBLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE LAW FIRM
(IN ADDITION TO LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS.


(D)           THE COMPANY, THE LEHMAN LENDERS, LEHMAN BROTHERS, MLCC AND MLPF&S
AGREE THAT IF ANY INDEMNIFICATION OR REIMBURSEMENT SOUGHT PURSUANT TO THIS
SECTION 3 IS JUDICIALLY DETERMINED TO BE UNAVAILABLE FOR A REASON OTHER THAN
THOSE AS PROVIDED IN THE INDEMNITY EXCLUSIONS, THEN THE COMPANY WILL CONTRIBUTE
TO THE AMOUNT PAID OR PAYABLE BY THE LEHMAN LENDERS, LEHMAN BROTHERS, MLCC OR
MLPF&S AS THE CASE MAY BE, AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES FOR WHICH SUCH INDEMNIFICATION OR REIMBURSEMENT IS HELD
UNAVAILABLE (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS TO THE COMPANY, ON THE ONE HAND, AND THE LEHMAN LENDERS, LEHMAN
BROTHERS, MLCC OR MLPF&S, AS THE CASE MAY BE, ON THE OTHER HAND, IN CONNECTION
WITH THE TRANSACTIONS TO WHICH SUCH INDEMNIFICATION OR REIMBURSEMENT RELATES, OR
(II) IF THE ALLOCATION PROVIDED BY

3


--------------------------------------------------------------------------------



CLAUSE (I) ABOVE IS JUDICIALLY DETERMINED NOT TO BE PERMITTED, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULTS OF THE COMPANY, ON THE ONE HAND,
AND THE LEHMAN LENDERS, LEHMAN BROTHERS, MLCC OR MLPF&S, ON THE OTHER HAND, AS
WELL AS ANY OTHER EQUITABLE CONSIDERATIONS.


4.             EXPIRATION OF COMMITMENT.  THE COMMITMENTS WILL EXPIRE AT 5:00
P.M., NEW YORK CITY TIME, ON JULY 9, 2007 UNLESS ON OR PRIOR TO SUCH TIME YOU
HAVE EXECUTED AND RETURNED TO LEHMAN BROTHERS A COPY OF THIS COMMITMENT LETTER,
THE FEE LETTER AND THE ENGAGEMENT LETTER.  IF YOU DO SO EXECUTE AND DELIVER TO
LEHMAN BROTHERS THIS COMMITMENT LETTER, THE FEE LETTER AND THE ENGAGEMENT
LETTER, THE LEHMAN LENDERS AND MLCC AGREE TO HOLD THEIR RESPECTIVE COMMITMENTS
AVAILABLE FOR YOU UNTIL 5:00 P.M., NEW YORK CITY TIME, ON SEPTEMBER 30, 2007. 
THE COMMITMENTS WILL TERMINATE ON THE CLOSING DATE, AND YOU AGREE TO RELY
EXCLUSIVELY ON YOUR RIGHTS AND THE COMMITMENTS SET FORTH IN THE CREDIT
DOCUMENTATION IN RESPECT OF ALL LOANS AND EXTENSIONS OF CREDIT TO BE MADE AFTER
THE CLOSING DATE.


5.             CONFIDENTIALITY.


(A)           THIS COMMITMENT LETTER, THE FEE LETTER, AND THE ENGAGEMENT LETTER
DATED AS OF THE DATE HEREOF AMONG YOU AND THE ARRANGERS (THE “ENGAGEMENT
LETTER”) AND THE TERMS AND CONDITIONS CONTAINED HEREIN AND THEREIN MAY NOT BE
DISCLOSED BY THE COMPANY TO ANY PERSON OR ENTITY (OTHER THAN (I) SUCH OF YOUR
AGENTS AND ADVISORS AS NEED TO KNOW AND AGREE TO BE BOUND BY THE PROVISIONS OF
THIS PARAGRAPH, (II) OTHER THAN WITH RESPECT TO THE FEE LETTER, DISCLOSURES MADE
AS PART OF THE OFFER TO PURCHASE AND RELATED SCHEDULE TO OR (III) AS OTHERWISE
MAY BE REQUIRED BY LAW OR IN RESPONSE TO COMMENTS FROM THE SECURITIES AND
EXCHANGE COMMISSION OR OTHER REGULATORY AUTHORITY IN CONNECTION WITH THE OFFER
TO PURCHASE (INCLUDING WITH RESPECT TO THE FEE LETTER)) WITHOUT THE PRIOR
WRITTEN CONSENT OF THE LEHMAN LENDERS, MLCC AND THE ARRANGERS.


(B)           YOU ACKNOWLEDGE THAT EACH OF LEHMAN BROTHERS AND ITS AFFILIATES
(THE TERM “LEHMAN BROTHERS,” WHEN USED IN THIS PARAGRAPH, INCLUDES ALL SUCH
AFFILIATES, INCLUDING THE LEHMAN LENDERS) AND MERRILL LYNCH AND ITS AFFILIATES
MAY BE PROVIDING DEBT FINANCING, EQUITY CAPITAL OR OTHER SERVICES (INCLUDING
FINANCIAL ADVISORY SERVICES) TO OTHER COMPANIES IN RESPECT OF WHICH YOU MAY HAVE
CONFLICTING INTERESTS REGARDING THE TRANSACTIONS DESCRIBED HEREIN AND
OTHERWISE.  NEITHER LEHMAN BROTHERS NOR MERRILL LYNCH WILL USE CONFIDENTIAL
INFORMATION OBTAINED FROM YOU BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED BY THIS
COMMITMENT LETTER OR THEIR OTHER RELATIONSHIPS WITH YOU IN CONNECTION WITH THE
PERFORMANCE BY LEHMAN BROTHERS OR MERRILL LYNCH OF SERVICES FOR OTHER COMPANIES,
AND NEITHER LEHMAN BROTHERS NOR MERRILL LYNCH WILL FURNISH ANY SUCH INFORMATION
TO OTHER COMPANIES.  YOU ALSO ACKNOWLEDGE THAT NEITHER OF LEHMAN BROTHERS OR
MERRILL LYNCH HAS ANY OBLIGATION TO USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS COMMITMENT LETTER, OR TO FURNISH TO YOU, CONFIDENTIAL
INFORMATION OBTAINED FROM OTHER COMPANIES.


6.             ASSIGNMENT AND SYNDICATION.


(A)           THE PARTIES HERETO AGREE THAT LEHMAN AND MERRILL LYNCH WILL HAVE
THE RIGHT TO SYNDICATE THE CREDIT FACILITY AND THE COMMITMENT TO ONE OR MORE
GROUPS OF FINANCIAL INSTITUTIONS OR OTHER INVESTORS, IDENTIFIED BY US AFTER
CONSULTATION WITH YOU, PROVIDED THAT ANY SUCH FINANCIAL INSTITUTIONS AND OTHER
INVESTORS THAT ARE NOT CURRENTLY PARTICIPATING AS LENDERS UNDER THE COMPANY’S
EXISTING REVOLVING CREDIT FACILITY SHALL BE SUBJECT TO APPROVAL BY THE COMPANY
(SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED).  LEHMAN AND MERRILL
LYNCH WILL HAVE THE RIGHT TO MANAGE ALL ASPECTS OF ANY SUCH SYNDICATION IN
CONSULTATION WITH YOU, INCLUDING DECISIONS AS TO THE SELECTION OF INSTITUTIONS
TO BE APPROACHED AND WHEN THEY WILL BE APPROACHED, THE ACCEPTANCE OF
COMMITMENTS, THE AMOUNTS OFFERED, THE AMOUNTS ALLOCATED AND THE COMPENSATION
PROVIDED.  THE COMMITMENTS ARE SUBJECT TO THE COMPANY USING ALL COMMERCIALLY
REASONABLE EFFORTS TO ASSIST LEHMAN BROTHERS AND MERRILL LYNCH IN SUCH
SYNDICATION PROCESS FOR THE CREDIT FACILITY AND ANY ISSUANCE OF COMMERCIAL PAPER
MADE TO FINANCE THE SHARE REPURCHASE, INCLUDING,

4


--------------------------------------------------------------------------------



WITHOUT LIMITATION: (I) ENSURING THAT THE SYNDICATION EFFORTS BENEFIT FROM THE
EXISTING LENDING RELATIONSHIPS OF THE COMPANY; (II) ARRANGING FOR DIRECT CONTACT
BETWEEN SENIOR MANAGEMENT AND OTHER REPRESENTATIVES AND ADVISORS OF THE COMPANY
AND THE PROPOSED LENDERS OR PURCHASERS; (III) ASSISTING IN THE PREPARATION OF
MARKETING MATERIALS TO BE USED IN CONNECTION WITH ANY SYNDICATION; AND (IV)
HOSTING, WITH US, ONE OR MORE MEETINGS OF PROSPECTIVE LENDERS OR PURCHASERS,
AND, IN CONNECTION WITH ANY SUCH LENDER MEETING, CONSULTING WITH US WITH RESPECT
TO THE PRESENTATIONS TO BE MADE AT SUCH MEETING, AND MAKING AVAILABLE
APPROPRIATE OFFICERS AND REPRESENTATIVES TO REHEARSE SUCH PRESENTATIONS PRIOR TO
SUCH MEETINGS, AS REASONABLY REQUESTED BY US.  YOU ALSO AGREE THAT, AT YOUR
EXPENSE, YOU WILL WORK WITH LEHMAN BROTHERS AND MLPF&S TO PROCURE A RATING FOR
THE CREDIT FACILITY BY MOODY’S INVESTORS SERVICE, INC. AND STANDARD & POOR’S
RATINGS GROUP PRIOR TO THE COMMENCEMENT OF THE GENERAL SYNDICATION OF THE CREDIT
FACILITY.


(B)           TO ASSIST THE ARRANGERS IN ITS SYNDICATION EFFORTS, YOU AGREE
PROMPTLY TO PREPARE AND PROVIDE TO LEHMAN BROTHERS SUCH INFORMATION WITH RESPECT
TO THE COMPANY AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AS IT MAY
REASONABLY REQUEST, INCLUDING ALL FINANCIAL INFORMATION AS IT MAY REASONABLY
REQUEST.  YOU HEREBY REPRESENT AND COVENANT THAT ALL INFORMATION (THE
“INFORMATION”) THAT HAS BEEN OR WILL BE MADE AVAILABLE TO US BY YOU OR ANY OF
YOUR REPRESENTATIVES IS OR WILL BE, WHEN FURNISHED, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND DOES NOT OR WILL NOT, WHEN FURNISHED, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS ARE MADE.  YOU UNDERSTAND THAT IN
ARRANGING AND SYNDICATING THE CREDIT FACILITY AND THE COMMITMENT WE MAY USE AND
RELY ON THE INFORMATION WITHOUT INDEPENDENT VERIFICATION THEREOF.


(C)           TO ENSURE AN ORDERLY AND EFFECTIVE SYNDICATION OF THE CREDIT
FACILITY AND THE COMMITMENT, YOU AGREE THAT, FROM THE DATE HEREOF UNTIL THE
EARLIER OF THE TERMINATION OF THE SYNDICATION AS DETERMINED BY THE ARRANGERS AND
45 DAYS FOLLOWING THE CLOSING DATE, YOU WILL NOT, AND WILL NOT PERMIT ANY OF
YOUR AFFILIATES TO, SYNDICATE OR ISSUE, ATTEMPT TO SYNDICATE OR ISSUE, ANNOUNCE
OR AUTHORIZE THE ANNOUNCEMENT OF THE SYNDICATION OR ISSUANCE OF, OR ENGAGE IN
DISCUSSIONS CONCERNING THE SYNDICATION OR ISSUANCE OF, ANY DEBT FACILITY, OR
DEBT OR PREFERRED EQUITY SECURITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
(OTHER THAN (I) DEBT ISSUED PURSUANT TO YOUR COMMERCIAL PAPER PROGRAM TO FUND
THE SHARE REPURCHASE OR FOR WORKING CAPITAL PURPOSES AND OTHER OPERATIONS IN THE
ORDINARY COURSE OF BUSINESS AND IN CONSULTATION WITH THE ARRANGERS, (II) THE
SYNDICATION OF THE CREDIT FACILITY AS CONTEMPLATED HEREBY AND (III) ANY OFFERING
OF SECURITIES AS CONTEMPLATED BY THE ENGAGEMENT LETTER), INCLUDING ANY RENEWALS
OR REFINANCINGS OF ANY EXISTING DEBT FACILITY, IN EACH CASE, IF SUCH ACTIONS
COULD, IN THE REASONABLE JUDGMENT OF THE ARRANGERS, BE EXPECTED TO INTERFERE IN
ANY MATERIAL RESPECT WITH THE SYNDICATION OF THE CREDIT FACILITY, UNLESS THE
ARRANGERS HAVE GIVEN THEIR PRIOR WRITTEN CONSENT THERETO.


7.             SURVIVAL.  THE PROVISIONS OF THIS COMMITMENT LETTER RELATING TO
THE PAYMENT OF FEES AND EXPENSES, INDEMNIFICATION AND CONTRIBUTION AND
CONFIDENTIALITY AND THE PROVISIONS OF SECTIONS 6 AND 8 HEREOF WILL SURVIVE THE
EXPIRATION OR TERMINATION OF THE COMMITMENT OR THIS COMMITMENT LETTER (INCLUDING
ANY EXTENSIONS) AND THE EXECUTION AND DELIVERY OF DEFINITIVE FINANCING
DOCUMENTATION.


8.             CHOICE OF LAW; JURISDICTION; WAIVERS.


(A)           THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS
COMMITMENT LETTER OR THE FEE LETTER AND IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT.  THE PARTIES HERETO HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT, AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT

5


--------------------------------------------------------------------------------



IN AN INCONVENIENT FORUM.  THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR
THE FEE LETTER.


(B)           NO LENDER WILL BE LIABLE IN ANY RESPECT FOR ANY OF THE OBLIGATIONS
OR LIABILITIES OF ANY OTHER LENDER UNDER THIS LETTER OR ARISING FROM OR RELATING
TO THE TRANSACTIONS CONTEMPLATED HEREBY.


9.             MISCELLANEOUS.


(A)           THIS COMMITMENT LETTER MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE OF THIS COMMITMENT LETTER BY FACSIMILE TRANSMISSION WILL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.  THIS
COMMITMENT LETTER MAY NOT BE AMENDED OR WAIVED EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY LEHMAN BROTHERS, THE LEHMAN LENDERS, MLCC, MLPF&S AND YOU.


(B)           THE COMPANY MAY NOT ASSIGN ANY OF ITS RIGHTS, OR BE RELIEVED OF
ANY OF ITS OBLIGATIONS, UNDER THIS COMMITMENT LETTER, WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH OF THE LEHMAN LENDERS AND MLCC (AND ANY PURPORTED ASSIGNMENT
WITHOUT SUCH CONSENT WILL BE NULL AND VOID).  IN CONNECTION WITH ANY SYNDICATION
OF ALL OR A PORTION OF THE COMMITMENT, THE RIGHTS AND OBLIGATIONS OF EACH OF THE
LEHMAN LENDERS AND MLCC HEREUNDER MAY BE ASSIGNED, IN WHOLE OR IN PART, AND UPON
SUCH ASSIGNMENT AND ASSUMPTION BY THE ASSIGNEE OF ALL SUCH OBLIGATIONS IN
RESPECT OF THE PORTION OF THE COMMITMENT SO ASSIGNED ON THE TERMS SET FORTH IN
THIS COMMITMENT LETTER OR ON THE TERMS SET FORTH IN THE DEFINITIVE FINANCING
DOCUMENTS, THE LEHMAN LENDERS OR MLCC, AS THE CASE MAY BE, WILL BE RELIEVED AND
NOVATED HEREUNDER FROM ITS OBLIGATIONS WITH RESPECT TO SUCH PORTION OF THE
COMMITMENT.


(C)           THIS COMMITMENT LETTER AND THE ATTACHED EXHIBITS SET FORTH THE
ENTIRE UNDERSTANDING OF THE PARTIES HERETO AS TO THE SCOPE OF THE COMMITMENT AND
THE OBLIGATIONS OF THE LENDERS AND THE ARRANGERS HEREUNDER.  THIS COMMITMENT
LETTER SUPERSEDES ALL PRIOR UNDERSTANDINGS AND PROPOSALS, WHETHER WRITTEN OR
ORAL, BETWEEN ANY OF THE LENDERS AND YOU RELATING TO ANY FINANCING OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS COMMITMENT LETTER IS IN ADDITION TO THE
AGREEMENTS OF THE PARTIES CONTAINED IN THE ENGAGEMENT LETTER AND THE FEE LETTER.


(D)           THIS COMMITMENT LETTER HAS BEEN AND IS MADE SOLELY FOR THE BENEFIT
OF THE PARTIES SIGNATORY HERETO, THE INDEMNIFIED PERSONS, AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND ASSIGNS, AND NOTHING IN THIS COMMITMENT LETTER, EXPRESSED
OR IMPLIED, IS INTENDED TO CONFER OR DOES CONFER ON ANY OTHER PERSON OR ENTITY
ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS COMMITMENT LETTER OR THE
AGREEMENTS OF THE PARTIES CONTAINED HEREIN.


(E)           YOU ACKNOWLEDGE THAT THE LENDERS AND THE ARRANGERS MAY BE (OR MAY
BE AFFILIATED WITH) FULL SERVICE FINANCIAL FIRMS AND AS SUCH FROM TIME TO TIME
MAY EFFECT TRANSACTIONS FOR THEIR OWN ACCOUNT OR THE ACCOUNT OF CUSTOMERS, AND
HOLD LONG OR SHORT POSITIONS IN DEBT OR EQUITY SECURITIES OR LOANS OF COMPANIES
THAT MAY BE THE SUBJECT OF THE TRANSACTIONS CONTEMPLATED BY THIS COMMITMENT
LETTER.  YOU HEREBY WAIVE AND RELEASE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY CLAIMS YOU HAVE WITH RESPECT TO SUCH CONFLICTS OF INTEREST ARISING FROM SUCH
TRANSACTIONS, ACTIVITIES, INVESTMENTS OR HOLDINGS, OR ARISING FROM THE FAILURE
OF THE LEHMAN LENDERS, LEHMAN BROTHERS, MLCC, MLPF&S OR ONE OR MORE LENDERS OR
ANY OF THEIR RESPECTIVE AFFILIATES TO BRING SUCH TRANSACTIONS, ACTIVITIES,
INVESTMENTS OR HOLDINGS TO YOUR ATTENTION.


(F)            YOU AGREE TO PROVIDE US, PRIOR TO THE CLOSING DATE, WITH ALL
DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND

6


--------------------------------------------------------------------------------



ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE
U.S.A. PATRIOT ACT., AS WE MAY HAVE REQUESTED.

7


--------------------------------------------------------------------------------


If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this Commitment Letter.

Very truly yours,

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

/s/ A. Tucker Hackett

 

 

 

Name: A. Tucker Hackett

 

 

Title:   Authorized Signatory

 

 

 

LEHMAN BROTHERS COMMERCIAL BANK

 

 

 

 

 

 

By:

/s/ George James

 

 

 

Name: George James

 

 

Title:   Chief Credit Officer

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

By:

/s/ Clair O’Conner

 

 

 

Name: Clair O’Conner

 

 

Title:   Managing Director

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

 

By:

/s/ Clair O’Conner

 

 

 

Name: Clair O’Conner

 

 

Title:   Managing Director

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION.

 

 

 

 

 

 

By:

/s/ Stephanie Vallillo

 

 

 

Name: Stephanie Vallillo

 

 

Title:   Vice President

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

 

 

 

By:

/s/ Stephanie Vallillo

 

 

 

Name: Stephanie Vallillo

 

 

Title:   Vice President

 

[Signature Page to Commitment Letter]


--------------------------------------------------------------------------------


 

Accepted and agreed to as of the

date first above written:

 

THE HOME DEPOT, INC.

 

 

By:

/s/ Carol B. Tomé

 

 

Name:

Carol B. Tomé

 

Title:

Chief Financial Officer and

 

 

Executive Vice President-Corporate Services

 

[Signature Page to Commitment Letter]


--------------------------------------------------------------------------------


EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF CREDIT FACILITY

Set forth below is a summary of certain of the terms of the Credit Facility and
the documentation related thereto.  Capitalized terms used and not otherwise
defined herein have the meanings set forth in the Commitment Letter to which
this Summary of Terms is attached and of which it forms a part.

I.

 

Parties

 

 

 

 

 

 

 

 

 

Borrower

 

The Home Depot, Inc. (the “Company”).

 

 

 

 

 

 

 

Guarantors and Security

 

None.

 

 

 

 

 

 

 

Sole Arrangers and Sole Book-Runners

 

Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated (in
such capacity, the “Arrangers”).

 

 

 

 

 

 

 

Administrative Agent

 

Lehman Commercial Paper Inc. (or its designated affiliate and in such capacity,
the “Administrative Agent”).

 

 

 

 

 

 

 

Syndication Agent

 

Merrill Lynch Capital Corporation (in such capacity, the “Syndication Agent”).

 

 

 

 

 

 

 

Lenders

 

Banks, financial institutions and other entities that become lenders pursuant to
the Credit Documentation (as defined below) (collectively, the “Lenders”).

 

 

 

 

 

II.

 

Type and Amount of Credit Facility

 

 

 

 

 

 

 

 

 

Revolving Credit Facility

 

A revolving credit facility (the “Revolving Facility” or the “Credit Facility”;
the commitments thereunder, the “Revolving Credit Commitments”) in the amount of
up to $10.0 billion (the loans thereunder, the “Loans”).

 

 

 

 

 

 

 

Availability

 

The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on November 21, 2007 (the
“Revolving Credit Termination Date”).

 

 

 

 

 

 

 

Maturity

 

The Revolving Credit Termination Date.

 

 

 

 

 

 

 

Purpose

 

The proceeds of the Loans will be used to finance the Share Repurchase, to
provide support for the issuance by the Borrower of commercial paper in
connection with such Share Repurchase and to pay

 

A-1


--------------------------------------------------------------------------------


 

 

 

 

related fees and expenses.

 

 

 

 

 

III.

 

Certain Payment Provisions

 

 

 

 

 

 

 

 

 

Fees and Interest Rates

 

Interest rates to be consistent with those provided in the Company’s Credit
Agreement dated as of December 16, 2005, as amended (the “Existing Credit
Agreement”) and fees as set forth on Annex I.

 

 

 

 

 

 

 

Optional Prepayments
and Commitment Reductions

 

Loans may be prepaid and Revolving Credit Commitments may be reduced without
premium or penalty (other than LIBOR breakage costs) in minimum amounts to be
agreed upon and substantially consistent with the Existing Credit Agreement.

 

 

 

 

 

 

 

Mandatory Prepayments
and Commitment Reductions

 

100% of the net cash proceeds of any sale or issuance or incurrence of any debt
or equity (including preferred equity) securities (other than issuances pursuant
to employee stock plans, issuances of commercial paper, and other exceptions and
thresholds to be agreed) after the Closing Date by the Company or any of its
subsidiaries will be applied to prepay the Loans and permanently reduce the
Revolving Credit Commitments.

 

 

 

 

 

 

 

 

 

100% of the net cash proceeds of any asset sales (subject to exceptions for
store sales in the ordinary course of business and other exceptions and
thresholds to be agreed) after the Closing Date by the Company or any of its
subsidiaries will be applied to prepay the Loans and permanently reduce the
Revolving Credit Commitments.

To the extent the Share Repurchase is consummated and the sum of (x) the amounts
borrowed under the Credit Facility on the Closing Date and (y) the amounts of
the Revolving Credit Commitments needed after the Closing Date to support
commercial paper issued to finance the Share Repurchase (such amounts under this
clause (y) the “Support Commitments”) are less than $10.0 billion in the
aggregate, any Revolving Credit Commitments in excess of all such amounts shall
be permanently terminated. The Support Commitments shall terminate on the
earlier of (x) the Revolving Credit Termination Date and (y) the date on which
such commercial paper issued to finance the Share Repurchase is refinanced

 

A-2


--------------------------------------------------------------------------------


 

 

 

 

with securities issued in the capital markets.

 

 

 

 

 

IV.

 

Conditions

 

The availability of the Credit Facility is subject to the conditions set forth
on Exhibit B to the Commitment Letter.

 

 

 

 

 

 

 

 

 

The making of each extension of credit will be conditioned upon (i) the accuracy
of all representations and warranties in all material respects in the definitive
financing documentation with respect to the Credit Facility (the “Credit
Documentation”) (other than (A) the material adverse change, (B) litigation
representations and (C) representations that relate solely to an earlier date),
and (ii) there being no default or event of default in existence at the time of,
or after giving effect to the making of, the Loans.

 

 

 

 

 

V.

 

Certain Documentation Matters

 

The Credit Documentation will contain representations, warranties, affirmative
covenants, negative covenants and events of default consistent with those
contained in the Existing Credit Agreement.

 

 

 

 

 

 

 

Representations and Warranties

 

Substantially consistent with the Existing Credit Agreement.

 

 

 

 

 

 

 

Affirmative Covenants

 

Substantially consistent with the Existing Credit Agreement.

 

 

 

 

 

 

 

Financial Covenants

 

None.

 

 

 

 

 

 

 

Negative Covenants

 

Substantially consistent with the Existing Credit Agreement.

 

 

 

 

 

 

 

Events of Default

 

Substantially consistent with the Existing Credit Agreement.

 

 

 

 

 

 

 

Voting

 

Amendments and waivers with respect to the Credit Documentation will require the
approval of Lenders holding not less than a majority of the aggregate amount of
the Loans, except that (i) the consent of each Lender directly and adversely
affected thereby will be required with respect to (a) reductions in the amount
or extensions of the scheduled date of final maturity of any Loan, (b)
reductions in the rate of interest or extensions of any due date thereof, (c)
increases in the amount or extensions of the expiry date of any Lender’s
commitment or (d) modifications to the pro rata provisions of the Credit
Documentation and (ii) the consent of 100% of the Lenders will be required with
respect to modifications to

 

A-3


--------------------------------------------------------------------------------


 

 

 

 

any of the voting percentages.

 

 

 

 

 

 

 

Assignments and Participations

 

Each Lender may assign any or all of its loans and commitments to its affiliates
or to one or more banks, financial institutions or other entities. Except for
assignments to another Lender or to an affiliate of a Lender or assignments of
funded Loans, assignments will require the consent of the Administrative Agent
and, so long as no event of default has occurred and is continuing, the Company
(which consent in each case will not be unreasonably withheld or delayed). No
consent shall be required in connection with an assignment to a Federal Reserve
Bank. Partial assignments (other than to another Lender or to an affiliate of a
Lender), must be at least $15.0 million unless otherwise agreed by the Company
and the Administrative Agent. Upon assignment, the assignee will become a Lender
for all purposes under the Credit Documentation under documentation reasonably
acceptable to the Administrative Agent. Promissory notes will be issued under
the Credit Facility only upon request.

 

 

 

 

 

 

 

Yield Protection

 

The Credit Documentation will contain customary provisions relating to increased
costs, loss of yield and “breakage costs” and substantially as set forth in the
Existing Credit Agreement.

 

 

 

 

 

 

 

Expenses and Indemnification

 

The Company will pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent and the Arrangers associated with the syndication of the
Credit Facility and the preparation, negotiation, execution, delivery and, if
the Credit Facility is syndicated to Lenders other than affiliates of the
Arrangers, administration (limited to an amount to be agreed upon following the
Closing Date) of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel (as separately agreed by the Company, the Administrative Agent and
the Lenders) and the charges of IntraLinks) and (ii) all reasonable
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the reasonable fees, disbursements and other charges of counsel) in connection
with the enforcement of the Credit Documentation or in any bankruptcy case or
insolvency proceeding.

 

 

 

 

 

 

 

 

 

The Administrative Agent, the Arrangers and the Lenders (and their affiliates
and each of their respective officers, directors, partners, trustees, employees,

 

A-4


--------------------------------------------------------------------------------


 

 

 

 

controlling persons and agents) will be indemnified against any loss, liability,
cost or expense incurred in respect of the financing contemplated hereby or the
use or the proposed use of proceeds thereof on terms consistent with those set
forth in the Existing Credit Agreement.

 

 

 

 

 

 

 

Governing Law and Forum

 

State of New York.

 

 

 

 

 

 

 

Counsel to the Administrative
Agent and the Arrangers

 

Cahill Gordon & Reindel LLP.

 

A-5


--------------------------------------------------------------------------------


Annex I

Interest and Certain Fees

 

Interest Rate Options

 

Consistent with Existing Credit Agreement.

The Company may elect that the loans comprising each borrowing bear interest at
a rate per annum equal to:

 

 

 

 

 

 

 

 

 

(i) the Base Rate plus the Applicable Margin (“Base Rate Loans”); or

 

 

 

 

 

 

 

 

 

(ii) the LIBOR Rate plus the Applicable Margin (“LIBOR Loans”).

 

 

 

 

 

 

 

 

 

As used herein:

 

 

 

 

 

 

 

 

 

“Base Rate” means the higher of (i) the prime lending rate as established by
JPMorgan Chase Bank, N.A. and in effect from time to time (the “Prime Rate”),
and (ii) the federal funds effective rate from time to time plus 0.5%.

 

 

 

 

 

 

 

 

 

“Applicable Margin” means the applicable margin per annum based upon the
applicable ratios of Consolidated Funded Debt to Consolidated Total Tangible
Capital (each as defined in the Existing Credit Agreement) on the pricing grid
attached hereto as Annex I-A (the “Pricing Grid”).

 

 

 

 

 

 

 

 

 

“LIBOR Rate” means the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) at which eurodollar deposits for one, two or three
months (as selected by the Company) are offered in the interbank eurodollar
market.

 

 

 

 

 

 

 

 

 

No new LIBOR interest period may be selected when any event of default is
continuing.

 

 

 

 

 

 

 

Interest Payment Dates

 

For Base Rate Loans, quarterly in arrears.

 

 

 

 

 

 

 

 

 

For LIBOR Loans, on the last day of each relevant interest period.

 

 

 

 

 

 

 

Facility Fee

 

The Borrower shall pay a facility fee calculated at a rate per annum determined
in accordance with the Pricing Grid on the aggregate amount of the Revolving
Facility (whether drawn or undrawn), payable on the Closing Date and thereafter
quarterly in arrears

 

 

 

 

 

 

I-1


--------------------------------------------------------------------------------


 

 

 

 

and at maturity.

 

 

 

 

 

 

 

Default Rate

 

Overdue amounts (including overdue interest) will bear interest at a rate equal
to 2% per annum above the applicable rate.

 

 

 

 

 

 

 

Rate and Fee Basis

 

All per annum rates will be calculated on the basis of a year of 360 days (or
365 days, in the case of Base Rate Loans the interest rate payable on which is
then based on the Prime Rate) and the actual number of days elapsed.

 

I-2


--------------------------------------------------------------------------------


Annex I-A

Applicable Margin (in basis points per annum)

Pricing
Level

 

Total Funded
Debt/Total Tangible 
Capital

 

Facility 
Fee (bps)

 

LIBOR
Loan
Margin (bps)

 

LIBOR First
Drawn (bps)

 

1

 

<25.00%

 

4.0

 

11

 

15.0

 

2

 

>25.00% and <35.00%

 

4.5

 

10.5

 

15.0

 

3

 

>35.00% and <45.00%

 

5.5

 

17.0

 

22.5

 

4

 

>45.00%

 

7.0

 

28.0

 

35.0

 





I-1


--------------------------------------------------------------------------------


EXHIBIT B TO COMMITMENT LETTER

FUNDING CONDITIONS

Capitalized terms used but not defined herein have the meanings assigned to them
in the Commitment Letter to which this Exhibit B is attached and of which it
forms a part.  The availability of the Credit Facility is conditioned upon
satisfaction of, among other things, the conditions precedent summarized below.

(a)                                  The Company shall have executed and
delivered definitive financing documentation with respect to the Credit Facility
consistent with the Term Sheet and otherwise reasonably satisfactory to the
Administrative Agent, the Arrangers and the Company.

(b)                                 There shall not exist any default or event
of default under the Credit Facility.

(c)                                  The Share Repurchase shall have been
consummated pursuant to the Offer to Purchase on terms and conditions acceptable
to the Arrangers (it being understood that the terms and conditions set forth in
the draft Offer to Purchase delivered to the Arrangers on July 6, 2007 are
acceptable), and no provision thereof shall have been waived, amended,
supplemented or otherwise modified in a manner materially adverse to the
interests of the Company or the Lenders without the written consent of the
Arrangers.

(d)                                 The Company shall have complied with all of
its obligations under and agreements in the Commitment Letter, the Engagement
Letter and the Fee Letter.

(e)                                  All governmental, regulatory and third
party approvals necessary in connection with the Transactions and the financing
contemplated hereby shall have been obtained and be in full force and effect,
without any action being taken or threatened by any competent authority that
could reasonably be expected to restrain, prevent or otherwise impose material
adverse conditions on the Share Repurchase or the financing thereof.

(f)                                    The Company’s corporate credit ratings
shall on the Closing Date be BBB+ (with a stable outlook) or better by S&P and
Baa1 (with a stable outlook) or better by Moody’s, and in each case neither
ratings organization shall have announced that it has such rating under
surveillance or review, with possible negative implications, for a reduction to
a rating below BBB+ or Baa1, as the case may be.

(g)                                 If the closing date occurs after September
12, 2007, the Company shall have delivered to the Arrangers its unaudited
interim consolidated financial statements for the quarterly period ended
July 29, 2007.

(h)                                 The Administrative Agent shall have received
such legal opinions, documents and other instruments as are customary for
transactions of this type and substantially consistent with those delivered
pursuant to the Existing Credit Agreement.

(i)                                     The Company will use commercially
reasonable efforts to place commercial paper as available to the Company in the
market up to the amount of the Revolving Commitments.

C-1


--------------------------------------------------------------------------------